PER CURIAM.
Raymond L. Edwards appeals from the district court’s order granting summary judgment to the Defendant on Edwards’ employment discrimination and related state law claims. Our review of the record included on appeal, as well as the parties’ briefs, discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. Edwards v. Whitman Requardt & Assoc., No. CA-00-1834-S (D.Md. Jan. 24, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.